DETAILED ACTION

Response to Amendment
The Amendment filed 4/02/2021 has been entered. Claims 13-19 remain pending in the application. Claims 1-12 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/02/2021 has been entered.

Claim Objections
Claims 13 is objected to because of the following informalities:  
Regarding claim 1, line 12, “each such tube” should be “each of the plurality elongated tubes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
Means for pivoting, in claim 14, line 10, is considered as a means-plus –function limitation.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “Means for pivoting” is considered to be the pivoting mechanism shown in Figure 12, or any equivalent structure that performs the function of pivoting the outfeed table about an edge of rotation along the rear edge of the main table, as set forth on the last two lines of claim 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Outfeed table means for supporting, in claim 14, line 7, is not considered as a means-plus –function limitation.  Because “table” provides a structure for the element, therefore does not invoke 112f.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlton (US 5379816).
Regarding claim 14, Charlton teaches a power tool (see Figure 1) comprising: 
a main table (assembly of 12 and 20) having a work surface (top surface) and a rear edge (20D), where the work surface defines a substantially horizontal plane (see Figure 1), 
a blade (saw blade not shown, col. 2 lines 19-31) supported under the work surface and configured to extend at least partially above the work surface (col. 2 lines 19-31),
outfeed table means for supporting (25) the work piece as the work piece moves past the rear edge of the main table (since the claim does not invoke 112f, the claim is interpreted under the broadest reasonable interpretation standard as a table, which is met by the table of Charlton), and 
means to pivoting the outfeed table about an axis of rotation along the rear edge of the main table (axis of the piano hinge 22, col. 2 lines 53-66. Examiner notes that the piano hinge is considered to meet the means-plus-function limitation of “means to pivot”, since the hinge of Charlton performs the same function of pivoting the outfeed table from an operation position to a vertical orientation, see Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US 5379816) in view of Hewitt (US 4640326) and in further view of Kirchgessner (US 20120119428 A1).
Regarding claim 13, Charlton teaches a power tool (see Figure 1) comprising:
a main table (assembly of 12 and 20) having a work surface (top surface)and a rear edge (20D), a blade (not shown, col. 2 lines 19-31) configured to extend to cut a work piece on work surface (col. 2 lines 19-31),
a housing (10) supporting the main table, where the housing has a rear (near 21), and an outfeed table (25) supported adjacent the rear edge of the main table and configured to pivot about an axis of rotation adjacent the rear edge of the main table (pivot about the axis of hinge 22),
where at least the first ends of the outfeed table are positioned adjacent the rear edge of the main table (see Figure 1),
where the outfeed table can pivot between an operating position and a folded position (see Figures 1-2),
where the outfeed table is configured to support a work piece as the work piece moves past the rear edge of the main table when the outfeed table is in the operating position (col. 3 lines 36-49),
where the outfeed table is configured to be in a generally vertically oriented position near the rear of the housing when the outfeed table is in the folded position (see Figure 1), and
where the outfeed table is comprised of tubes (26A, 26B, col. 2 line 67-col.3 line 9).
Charlton fails to teach the outfeed table includes a plurality of elongate tubes extending substantially perpendicularly away from the rear edge of the main table, where each such tube has a first end and a top surface, where the top surfaces form a substantially planar and slatted support zone, and where at least a plurality of the first ends of the elongate tubes are positioned adjacent the rear edge of the main table.

    PNG
    media_image1.png
    628
    623
    media_image1.png
    Greyscale

Hewitt teaches an outfeed table of a saw device includes a slatted table made from at least four bars (see annotated Figure 1) and a stabilizing plate (see annotated Figures 1-2 below. “Plate” is defined by https://www.yourdictionary.com/plate as “a smooth, flat, relatively thin, rigid body of uniform thickness”, therefore the stabilizing plate labeled in annotated Figure 1 meets the definition of a plate) between at least two of bars of the slatted table (see annotated Figure 1).

It would have been obvious to one of ordinary skill in the art to modify the device of modified Charlton to change the single plate table into the frame support outfeed table, as taught by Hewitt. As one of ordinary skill in the art understand that a frame outfeed table is normally lighter than a solid outfeed table, therefore the frame outfeed table would have the advantage of being lighter in weight. The resulting device of modified Charlton teaches a plurality of the first ends of the elongate tubes are positioned adjacent the rear edge of the main table, since the slatted outfeed table replace the plate table in Charlton (originally with the edge of the plate table adjacent to the rear edge of the main table, see Figure 1 of Charlton). 
Kirchgessner teaches a pivotable support table (see Figures 1-2) with a frame made from tubes (18) and a stabilizing plate (cross bar, see Figure 1).
Furthermore It is old and well known in the art of pivotable support tables to make the frame from tubes instead of bars, as one of ordinary skill in the art understand that a solid metal bar is stronger than a metal tube of the same size and material; but a metal tube is lighter than a solid metal bar of the same size and material. Therefore it would have been obvious to one of ordinary skill in the art to modify the device of modified Charlton to make the bars of the slatted table of Hewitt out of the tubes, as taught by Kirchgessner, in order to make the frame lighter.
Regarding claim 15, modified Charlton further teaches the outfeed table includes at least one leg (28, as modified in claim 13, the table of Charlton would still retain all of the original function, such as folded legs for support, see Figure 2 of Charlton), where the outfeed table has an underside (as modified in claim 13, see Figures 1 of Hewitt), and where the leg can fold against the underside of the outfeed table (see Figure 1 of Charlton).
Regarding claim 17, modified Charlton further teaches the outfeed table includes a stabilizing plate between two tubes (as modified in claim 13, see annotated Figure 1 of Hewitt).
Regarding claim 18, modified Charlton further teaches the outfeed table includes at least four elongate tubes (as modified in claim 13, see annotated Figure 1 of Hewitt).
Regarding claim 19, modified Charlton further teaches the at least four elongate tubes are the same length (as modified in claim 13, the table of Charlton is rectangular, therefore the modified table would be rectangular too to retain the same shape, therefore it would have been obvious to make the tube with the same length in order to remake the shape of the table of Charlton, see figure 2 of Charlton for shape and see annotated Figure 1 of Hewitt for bars).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US 5379816) in view of Hewitt (US 4640326) and in further view of Kirchgessner (US 20120119428 A1) and in further view of Phillips (US 20050092155 A1).
Regarding claim 16, modified Charlton further teaches the outfeed table includes a rear portion distal from the rear edge of the main table (as modified in claim 13, see Figure 2 of Charlton).

Phillips teaches a table saw device including a rear support unit (38) with at least one roller adjacent (40) the rear potion of the rear support unit (see Figure 1A).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Charlton to add rollers at the rear end of the outfeed table, as taught by Phillips, in order to better assist the movement of the work piece on the device (paragraph 0042 of Philips). 

Response to Arguments
Applicant's arguments filed 4/02/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that Charlton fails to the equivalents of “outfeed table means”. First, examiner notes that since “table” of the “outfeed table means” provide sufficient structure for the limitation, therefore would not invoke 112f, and the claims would be examined under the broadest reasonable interpretation standard. Second, even if “outfeed table means” invoke 112f, the structure of Charlton would still teach the claimed limitation, as 112f does not literally import details of the specification into the claims. In this case the outfeed table of Charlton meets the function supporting the work piece as the work piece moves past the 
In response to applicant’s argument that Charlton fails to the equivalents of “means of pivoting”. As 112f does not literally import details of the specification into the claims. In this case the piano hinge (22, col. 2 lines 53-66) of Charlton meets the function pivoting the outfeed table about an axis of rotation along the rear edge of the main table from an operation position to a vertical orientation (see Figures 1-2 of Charlton), therefore one of ordinary skill in the art would consider the hinge 25 as an equivalent to the means for pivoting as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




 /LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/09/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724